— Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered March 8, 1978, convicting him of forgery, *951criminal possession of stolen property, criminal possession of a forged instrument, and attempted grand larceny, all in the second degree, and criminal impersonation, upon a jury verdict, and sentencing him, as a second felony offender, to indeterminate prison terms of from three to six years each on the forgery and possession of a forged instrument counts, two to four years each on the possession of stolen property and attempted grand larceny counts, and one year on the criminal impersonation count, with all sentences to run concurrently. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentences imposed on the convictions for forgery and possession of a forged instrument to two to four years each, with said sentences to be concurrent with the other sentences. As so modified, judgment affirmed and case remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (subd 5). In our view, the sentences were excessive to the extent indicated. In addition, it is our view that two of the prosecutor’s questions during his cross-examination of the defendant were improper (see People v Mariable; 58 AD2d 877). However, in view of the overwhelming evidence of guilt presented in this case, we hold that these errors were harmless (see People v Mariable, supra; People v Crimmins, 36 NY2d 230). We have examined defendant’s remaining points and find them to be without merit. Suozzi, J. P., O’Connor, Gulotta and Cohalan, JJ., concur.